DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 6 March, 2020.
Claims 1 – 22 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claims 9 and 20 recite: wherein each candidate schedule of the expert meeting is stored in association with an upper limit of the number of applications acceptable. These features are not supported by the specification. Initially, Examiner notes that “candidate schedules” for the meeting are options that maybe selected to schedule the meeting. An “application for an expert meeting” is a request to schedule a meeting to interpret genetic information. For example, a first user may “apply for a schedule”, and a second user may approve the application. (see Claim 5) Claim 6 provides for selecting from candidate schedules to perform the applying of Claim 5; and for performing the accepting a schedule in Claim 1 (see scheduled meetings (not candidates as recited). The specification does not disclose that candidate meetings have an upper limit. Appropriate correction or clarification is required
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is representative. Claim 1 recites:
A method of supporting an expert meeting of medical specialists to interpret genetic information, comprising:
accepting a schedule of the expert meeting; 
extracting the medical specialists to participate in the expert meeting, the medical specialists stored in association with the accepted schedule of the expert meeting; and 
transmitting the accepted schedule of the expert meeting to terminal devices of the extracted medical specialists.
Claim 22 recites a device, and Claim 12 recites a system that executes the steps of the method recited in Claim 1.
Claims 1 - 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a device, a method and system which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
accepting a schedule of the meeting; 
[identifying] the [participants] to participate in the meeting, the [participants] stored in association with the accepted schedule of the meeting; and 
transmitting the accepted schedule of the meeting to terminal devices of the extracted [participants].
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: 
The claims, as illustrated by Claim 1, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
The specification discloses that it is known to schedule expert meetings and provide clinical information of a patient to be discussed and interpreted at the meeting in order to determine a treatment policy for the patient. However, the scheduling various participants and providing them appropriate information for the meeting “requires a great deal of labor” (paragraph 0006 as published). Meetings may be held at a particular facility – i.e. in-person – or by video conference (0087, 0174). Scheduling and notifying participants of a meeting, is process that merely organizes this human activity and includes conduct that would normally occur when scheduling a meeting of participants. For example, it is routine in medicine to hold expert meeting to consider various patient information in order to determine an appropriate treatment. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO and STEP 2B
The claims recite “extracting” participants (i.e. specialists), and “transmitting” the test results. The specification discloses that extracting (or specifying (paragraph 0263 as Versata and OIP Tech., and as in Symantec, TLI, OIP and buySAFE respectively. For example, the terminal device comprising a display and the data management device comprising a controller and memory are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract meeting support process into a practical application of that process, or provide an inventive concept.

The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: specialists from different facilities (4, 15); selecting from candidate schedules and meeting limits (7 – 9, 18 – 20); using file formats compatible with a scheduling app; (10, 21); those that recite additional abstract ideas including: approving a schedule including from candidate schedules (5, 6, 16, 17); those that recite well-understood, routine and conventional activity or computer functions including: storing the schedule and test results including mutation information (2, 3, 13, 14); authenticating users and displaying selections for meeting (22);  those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 12 – 22 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 3, 10, 12 - 14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zurko et al.: (US PGPUB 2004/0128181 A1) in view of Nadauld et al.: (US PGPUB 2018/0060482 A1).
CLAIMS 1, 12 and 22
Zurko discloses a system and method for facilitating a meeting that includes the following limitations:
A method of supporting a meeting of [attendees]; (Zurko Abstract), comprising: 
accepting a schedule of the meeting; 
extracting the [participants] to participate in the expert meeting, the [participants] stored in association with the accepted schedule of the meeting; (Zurko 0015); and 
transmitting the accepted schedule of the meeting to terminal devices of the extracted [participants]; (Zurko 0007).
Zurko discloses a system and method for scheduling meeting between meeting participants – i.e. supporting a meeting. The system receives a request to schedule a meeting (i.e. accepting), determines meeting participants (i.e. extracting); and notifies the participants, including adding the scheduled meeting to the calendars of the participants (i.e. transmitting). 
Zurko is directed to facilitating meetings in general, but does not disclose that the meeting is of medical specialists to interpret genetic results. This is an intended use of the claimed invention. Nonetheless, Nadauld (0002, 0005 — 0008, 0040 — 0043, 0075) discloses a system and method for interpreting genomic results and providing targeted treatment options that includes a board of experts in various oncology related fields who are “assembled” (i.e. a meeting) for the interpretation of a patient’s genetic report and other information, and to recommend a treatment. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the meeting scheduling system of Zurko so as to have included supporting/scheduling any type of meeting including a meeting of medical specialists to interpret genetic information of a patient, in accordance with the teaching of Nadauld, in order to save the time and effort needed to manually schedule and notify participants of a scheduled meeting.
With respect to Claims 12 and 22, Zurko discloses a calendaring and scheduling application (Fig. 2 #32) interacting with participant terminal devices (Fig. 2 #36, #38).

CLAIMS 2, 3, 13 and 14
The combination of Zurko/Nadauld discloses the limitations above relative to Claims 1 and 12. With respect to the following limitations:
storing the accepted schedule of the meeting in association with information [to be discussed at the meeting]; and transmitting the information associated with the accepted schedule of the meeting to the terminal devices of the extracted [participants]; (Zurko 0017).
Zurko discloses inputting information including agenda information or any other suitable or appropriate information to the participants. Zurko does not expressly disclose that the information to be discussed is a test result of genetic information on a patient; wherein the information on the test result comprises presence or absence of a mutation in a base sequence of the genetic information, a position of the mutation, and a type of the mutation. Nadauld (0008, 0042, 0043) discloses a system and method for interpreting genomic results and providing targeted treatment options that includes a board of experts in various oncology related fields who are “assembled” (i.e. a meeting) for the interpretation of a patient’s genetic report (i.e. test results) and other information, and to recommend a treatment. The patient’s genetic report is presented to the participants, including while using video conferencing techniques. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the meeting scheduling system of Zurko so as to have included storing a meeting agenda and other relevant information for presentation to the participants over a network for a meeting of medical specialists to interpret genetic information of a patient, in accordance with the teaching of Nadauld, in order to save the time and effort needed to manually schedule and notify participants of a scheduled meeting.
CLAIMS 10 and 21
The combination of Zurko/Nadauld discloses the limitations above relative to Claims 1 and 12. With respect to the following limitations:
wherein the transmitting the accepted schedule of the expert meeting comprises transmitting the schedule of the expert meeting in a file format compatible with a schedule management application program installed in each of the terminal devices of the medical specialists (Zurko 0007).
Zurko discloses adding the meeting to a calendar of the participants. This inherently include a compatible format.
Claims 4 – 7, 11 and 15 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zurko et al.: (US PGPUB 2004/0128181 A1) in view of Nadauld et al.: (US PGPUB 2018/0060482 A1) and in view of Chen at al.: (US PGPUB 2007/0118415 A1).
CLAIMS 4 – 7 and 15 - 18
The combination of Zurko/Nadauld discloses the limitations above relative to Claims 1 and 12. With respect to the following limitations:
wherein the extracted [participants] comprise a first [participant] belonging to a first facility and a second [participant] belonging to a second facility different from the first facility; (Chen 0008, 0052);
wherein the accepting the schedule of the meeting comprises: applying for a schedule by the first [participant] belonging to the first facility; and approving the application by the second [participant] belonging to the second facility; (Chen 0008, 0024);
wherein the applying for the schedule of the meeting by the first [participant] belonging to the first facility comprises proposing candidate schedules of the meeting by the first [participant], and the approving the application by the second [participant] belonging to the second facility comprises selecting one of the candidate schedules by the second [participant] (Chen 0045, 0047);
wherein the accepting the schedule of the meeting comprises accepting the schedule of the meeting in response to a selection of one of candidate schedules for the meeting; (Chen 0047);
Zurko discloses scheduling a meeting of participants, but does not expressly disclose participants from different facilities. Chen discloses scheduling a meeting of participants from different facilities – i.e. a different building or location from other participants. Chen discloses the process of proposing a meeting schedule by one participant – including choosing from one or more schedules that meet the meeting criteria, and accepting the schedule by a second participant. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the meeting scheduling system of Zurko so as to have included negotiating a schedule between participants from one of more acceptable schedules for the meeting, in accordance with the teaching of Chen, in order to save the time and effort needed to manually schedule and notify participants of a scheduled meeting.
CLAIM 11
The combination of Zurko/Nadauld discloses the limitations above relative to Claim 1. Additionally, Zurko discloses the following limitations:
the screen configured to receive a facility for [the meeting]; (Zurko 0017); and 
transmitting candidate schedules for meetings to be held at the received facility to the terminal device of the [attendee]; (Zurko 0016).

wherein the accepting the schedule of the meeting comprises accepting a selection of one of the candidate schedules; (Chen 0047).
Zurko proposes one or more candidate times for the meeting, but does not disclose a selection of one of the candidates. Chen discloses proposing one or more dates and times for a meeting for user selection. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the meeting scheduling system of Zurko so as to have included selecting a schedule from one of more proposed schedules for the meeting, in accordance with the teaching of Chen, in order to save the time and effort needed to manually schedule and notify participants of a scheduled meeting. With respect to the following limitations:
authenticating a medical specialist who requests authentication through a terminal device; transmitting information for displaying a screen for accepting a test request to the terminal device of the authenticated medical specialist; (Nadauld 0076).
Nadauld discloses a medical specialist logging in to a service system (i.e. authentication) and ordering a test from the service provider such as a genetic test. This disclosure inherently includes a screen for accepting a test request. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the meeting scheduling system of Zurko so as to have included ordering genetic tests by authenticated providers, in accordance with the teaching of Nadauld, in order to automate physician order entry.

Claims 8, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zurko et al.: (US PGPUB 2004/0128181 A1) in view of Nadauld et al.: (US PGPUB 2018/0060482 A1) and in view of Chen at al.: (US PGPUB 2007/0118415 A1) in view of Official Notice.
CLAIMS 8, 9, 19 and 20
The combination of Zurko/Nadauld discloses the limitations above relative to Claims 8 and 19. With respect to the following limitations:
wherein a plurality of applications for expert meetings is acceptable for one candidate schedule of the expert meeting;
wherein each schedule of the expert meeting is stored in association with an upper limit of the number of applications acceptable.
The claims recite scheduling a plurality of genetic interpretations for a plurality of patients during a single scheduled meeting, where the scheduled meeting is able to accommodate an upper limit with respect to the number of genetic interpretations that can be accomplished during the scheduled time. Zurko discloses adding more agenda items to the meeting (0017), but does not expressly disclose these features. Nonetheless, Examiner takes Official Notice that it is old and well known to combine topics for discussion during a meeting – i.e. an agenda; and to limit the topics for discussion to a number that can be reasonably considered during the scheduled time of the meeting. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the meeting scheduling system of Zurko so as to have included combining meeting agenda items up to an upper limit, in accordance with the Official Notice taken, in order to make the meeting more efficient.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Microsoft Office Support website discloses the Microsoft Scheduling Assistant that allows users to schedule meetings.
PGPUB 20030204474 A1 to Capek et al. discloses a system and method for scheduling a meeting of a plurality of participants where meeting requests are pooled and a meeting for the pooled requests is scheduled. Participants are notified. 
US PGPUB 2014/0365396 A1 to Kumar et al. discloses a system and method for facilitating a meeting.
US PGPUB 2006/0253444 A1 to O’Toole et al. discloses a system and method for providing content to meeting participants.
US PGPUB 2007/0033091 A1 to Ravikumar et al. discloses a system and method for managing a meeting.
US PGPUB 2010/0251140 A1 to Tipireni discloses a virtual meeting place system and method.
US PGPUB 2014/0067410 A1 to Ohta discloses an apparatus and method for providing support for a medical specialist consultation.
US PGPUB 2015/0154368 A1 to Lancaster et al. discloses using molecular fingerprints to provide targeted therapies.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
Date: 24 February, 2022